DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

            The term “narrow” in claim 1 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xenopoulos (U.S. PG Pub No.: 2015/0064769 A1), hereinafter referred to as Xenopoulos ‘769, in view of Reel et al. (U.S. PG Pub No.: 2016/0296896 A1), hereinafter referred to as Reel et al. ‘896.

Regarding claim 1, Xenopoulos ‘769 disclose a method for maintaining a narrow residence time distribution of a fluid sample (PrA) flowing in a fluid channel (T) having an axial length, comprising causing said fluid sample to flow in discrete packets along said axial length within said fluid channel {as shown in annotated Fig. 1: ¶¶ [0006-0022], [0032], [0035-0042], [0044-0045], [0047-0050] and [0058]; wherein a continuous multi-column chromatography process constitutes said fluid sample to flow in discrete packets along said axial length within said fluid channel}.
However, Xenopoulos ‘769 fails to explicitly disclose the limitation of said fluid sample to flow in discrete packets along said axial length within said fluid channel by introducing an immiscible fluid into said fluid channel to create an interface that separates the fluid into said discrete packets.  
Reel et al. ‘896 teach: the concept of said fluid sample to flow in discrete packets along said axial length within said fluid channel by introducing an immiscible fluid into said fluid channel to create an interface that separates the fluid into said discrete packets {see ¶¶ [0004] and [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xenopoulos ‘769 in view of Reel et al. ‘896 to include said fluid sample to flow in discrete packets along said axial length within said fluid channel by introducing an immiscible fluid into said fluid channel to create an interface that separates the fluid into said discrete packet, in order to prevent coalescence of the discrete volumes with one another in the absence of an applied electric potential {Reel et al. ‘896 - ¶ [0019]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Xenopoulos ‘769 in view of Reel et al. ‘896 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of one to two minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.
  
Regarding claim 3, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of two to four minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 4, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of four to six minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.
Regarding claim 5, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of six to eight minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}. 
 
Regarding claim 6, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of eight to ten minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}. 
 
Regarding claim 7, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of ten to fifteen minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 8, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 1, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of fifteen to thirty minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 9, Xenopoulos ‘769 disclose a method for inactivating one or more viruses in a sample (PrA) containing a target molecule {see ¶ [0010]}, wherein the method comprises causing the sample to flow in a flow channel (T) in discrete packets separated by an immiscible fluid while continuously mixing the sample with one or more virus inactivating agents during a process for purifying said target molecule {as shown in annotated Fig. 1: ¶¶ [0006-0022], [0032], [0035-0042], [0044-0045], [0047-0050] and [0058]; wherein a continuous multi-column chromatography process constitutes said fluid sample to flow in discrete packets}.
However, Xenopoulos ‘769 fails to explicitly disclose the limitations the sample to flow in the flow channel in discrete packets separated by an immiscible fluid while continuously mixing the sample with one or more virus inactivating agents.
Reel et al. ‘896 teach: the concept of the sample to flow in the flow channel in discrete packets separated by an immiscible fluid while continuously mixing the sample with one or more virus inactivating agents {see ¶¶ [0004], [0006] and [0017], wherein a third fluid miscible constitutes one or more virus inactivating agents}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xenopoulos ‘769 in view of Reel et al. ‘896 to include the sample to flow in the flow channel in discrete packets separated by an immiscible fluid while continuously mixing the sample with one or more virus inactivating agents, in order to prevent coalescence of the discrete packets with one another in the absence of an applied electric potential {Reel et al. ‘896 - ¶ [0019]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Xenopoulos ‘769 in view of Reel et al. ‘896 to obtain the invention as specified in claim 9.

Regarding claim 10, Xenopoulos ‘769 disclose a method for inactivating one or more viruses in a fluid sample (PrA) containing a target molecule, comprising subjecting said fluid sample to a Protein A affinity chromatography process, thereby to obtain an eluate {see ¶¶ [0010], [0014-0016]}; continuously transferring said eluate to an axial flow channel (T) to mix one or more virus inactivating agents with said eluate {see annotated Fig. 1: ¶¶ [0013-0015}; and causing said eluate to flow in said axial channel in discrete packets for a time sufficient to inactive said virus {as shown in annotated Fig. 1: ¶¶ [0015-0016]; wherein a continuous multi-column chromatography process constitutes said eluate to flow in discrete packets}.
However, Xenopoulos ‘769 fails to explicitly disclose the limitations of the eluate to flow in said axial channel in discrete packets separated by an 42WO 2018/208448PCT/US2018/028102 immiscible fluid.
Reel et al. ‘896 teach: the concept of the eluate to flow in the flow in axial channel in discrete packets separated by an immiscible fluid {see ¶¶ [0004], [0006] and [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xenopoulos ‘769 in view of Reel et al. ‘896 to include the eluate to flow in the flow channel in discrete packets separated by an immiscible fluid, in order to prevent coalescence of the discrete packets with one another in the absence of an applied electric potential {Reel et al. ‘896 - ¶ [0019]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Xenopoulos ‘769 in view of Reel et al. ‘896 to obtain the invention as specified in claim 10.
 
Regarding claim 11, Xenopoulos ‘769 disclose a method for inactivating one or more viruses in a fluid sample (PrA) comprising a target molecule, comprising subjecting said fluid sample to an ion exchange chromatography process, thereby to obtain an eluate {as shown in annotated Fig. 1: ¶¶ [0006-0022], [0032], [0035-0042], [0044-0045], [0047-0050] and [0058]; continuously transferring said eluate to an axial flow channel (T) to mix one or more virus inactivating agents with said eluate {see annotated Fig. 1: ¶¶ [0013-0015}; and causing said eluate to flow in said axial channel in discrete packets for a time sufficient to inactive said virus {as shown in annotated Fig. 1: ¶¶ [0015-0016]; wherein a continuous multi-column chromatography process constitutes said eluate to flow in discrete packets}.
However, Xenopoulos ‘769 fails to explicitly disclose the limitations of the eluate to flow in said axial channel in discrete packets separated by an 42WO 2018/208448PCT/US2018/028102 immiscible fluid.
Reel et al. ‘896 teach: the concept of the eluate to flow in the flow in axial channel in discrete packets separated by an immiscible fluid {see ¶¶ [0004], [0006] and [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xenopoulos ‘769 in view of Reel et al. ‘896 to include the eluate to flow in the flow channel in discrete packets separated by an immiscible fluid, in order to prevent coalescence of the discrete packets with one another in the absence of an applied electric potential {Reel et al. ‘896 - ¶ [0019]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Xenopoulos ‘769 in view of Reel et al. ‘896 to obtain the invention as specified in claim 11.

Regarding claim 12, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of one to two minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.
 
Regarding claim 13, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of two to four minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 14, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of four to six minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 15, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of six to eight minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 16, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of eight to ten minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 17, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of ten to fifteen minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}.  

Regarding claim 18, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein said fluid sample has a nominal residence time in said fluid channel of fifteen to thirty minutes {see ¶¶ [0006], [0013-0015], [0022] and [0123]}. 
 
Regarding claim 19, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach the method of claim 10, Xenopoulos ‘769 discloses wherein the target is an antibody or an Fc region containing protein {see ¶¶ [0010], [0015], [0065]and [0058]}. 
 
Regarding claim 20, the combination of Xenopoulos ‘769 and Reel et al. ‘896 disclose and teach a fluid channel (T) having an axial length, said fluid channel containing a plurality of discrete packets of fluid sample and containing a target molecule and one or more viruses, and containing one or more virus inactivation agents {as shown in annotated Fig. 1: ¶¶ [0015-0016]; wherein a continuous multi-column chromatography process constitutes said eluate to flow in discrete packets}.
Reel et al. ‘896 teach: the concept of the flow channel containing a plurality of discrete packets of fluid sample separated by an immiscible fluid {see ¶¶ [0004], [0006] and [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xenopoulos ‘769 in view of Reel et al. ‘896 to include the flow channel containing a plurality of discrete packets of fluid sample separated by an immiscible fluid, in order to prevent coalescence of the discrete packet with one another in the absence of an applied electric potential {Reel et al. ‘896 - ¶ [0019]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Xenopoulos ‘769 in view of Reel et al. ‘896 to obtain the invention as specified in claim 20.


    PNG
    media_image1.png
    1035
    932
    media_image1.png
    Greyscale

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160375159 A1 to LOBEDANN; Martin et al.
US 20100078077 A1 to Ismagilov; Rustem F. et al.
US 20110060152 A1 to Dennis; Brian H. et al.
US 20090266421 A1 to Linder; Vincent et al.
US 20170037381 A1 to COFFMAN; Jonathan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/11/2022